DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Claims
Applicant's election with traverse of Group II, Claims 14-22, in the reply filed on March 14, 2022 is acknowledged. The traversal is on the ground(s) that the restricted claims are not both patentably distinct and there is no serious burden. Applicant believes the office errors in not providing any reason or example to support that the restricted groups are distinct. This is not found persuasive.
The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT).
Applicant argues that the alloys of Group I and Group II are not mutually exclusive because the alloy of Claim 12 does not exclude the inclusion of Boron. This argument is not found persuasive.
The alloys of Claim 12 (Group I) and of Claim 14 (Group 12) are not the same alloy and are mutually exclusive because each comprises elements which are absent in the other. For example, as stated in the previous restriction, the alloy of Group II requires Boron, while the alloy of Group I does not (the alloy of Group I may have 0% B which is mutually exclusive from the alloy of Group II). Similarly, the alloy of Group I requires Ti (at least 0.1wt%) while the alloy of Group II is inclusive of 0% Ti. Additionally, the alloy of Group I may comprise up to 0.05wt% Sn, whereas the alloy of Group II is silent towards Sn. The two alloys are different and mutually exclusive. Therefore, there is not a shared technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, Group I, directed to an aluminum alloy, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 14, 2022.
Claims 12-22 are pending, with Claims 14-22 currently being considered in this office action.

Priority
	Applicant’s claim to foreign priority in application no. GB1713005.5, filed August 14, 2017, is acknowledged.
Claim Objections
Claim 14 and Claim 15 are objected to because of the following informalities: 
“ageing” should be “aging” in Claim 14.
“from about 0.456 to about 0.65 wt.% Mg” should be “from about 0.46 to about 0.65 wt.% Mg” in Claim 15.
Claim 15 is missing the punctuation (period) at the end of the claim, such that “Al and incidental impurities” should be “Al and incidental impurities.” in Claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 14 and 15, the claim recites the limitation “each at less than about 0.15wt.%”. It is unclear what the metes and bounds for the range are. It is unclear at which point a value would exceed the claimed range and which values would be less than ‘about 0.15wt.%’. For example, a value of 0.18 wt.% would be considered about 0.15wt.%, but it is unclear if a value of 0.17wt%, which is less than 0.18 
 
Regarding Claim 14, the claim recites the limitation “less than about 0.7ml/100g”. It is unclear what the metes and bounds for the range are. It is unclear at which point a value would exceed the claimed range and which values would be less than ‘about 0.7ml/100g’. For example, a value of 0.75 ml/100g would be considered about 0.7 ml/100g, but it is unclear if a value of 0.72 ml/100g, which is less than 0.75 ml/100g, would read on ‘less than about 0.7ml/100g’. Examiner interprets the claim to mean ‘about 0.7ml/100g or less’. 

Regarding Claim 15, the claim recites the limitation “less than about 0.15wt.% Mn”. It is unclear what the metes and bounds for the range are. It is unclear at which point a value would exceed the claimed range and which values would be less than ‘about 0.15wt.%’. For example, a value of 0.18 wt.% would be considered about 0.15wt.%, but it is unclear if a value of 0.17wt%, which is less than 0.18 wt.%, would read on ‘less than about 0.15wt.%’. Examiner interprets the claim to mean ‘about 0.15wt.% Mn or less’.

Regarding Claim 16, the claim recites the limitation “less than about 0.2ml/100g”. It is unclear what the metes and bounds for the range are. It is unclear at which point a value would exceed the claimed range and which values would be less than ‘about 0.2ml/100g’. For example, a value of 0.23 ml/100g would be considered about 0.2 ml/100g, but it is unclear if a value of 0.21 ml/100g, which is less than 0.23 ml/100g, would read on ‘less than about 0.2ml/100g’. Examiner interprets the claim to mean ‘about 0.2ml/100g or less’. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirofumi (CN 104674078 A) in view of Wang (“Influences of different degassing processes on reining effect and properties of 4004 Al alloy”) and Matsuoka (US 20060027291 A).
Regarding Claim 14, Hirofumi discloses a method of forming a cast aluminum alloy (see Abstract), comprising the steps of: 
(i) providing an aluminum alloy comprising from about 8.5 to about 12.5 wt.% Si, up to about 0.2 wt.% Ti, from about 0.05 to about 0.25 wt.% Mn, from about 0.002 to about 0.04 wt.% Sr, from about 
While the elements of Cu and Fe are not described as impurities, the amounts of the elements read on the ranges claimed (less than about 0.15%), and therefore the limitations have been met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Hirofumi further discloses:
(ii) melting the alloy to yield an alloy melt (see para. [0049]); 
(iii) degassing the alloy melt by introducing into the alloy melt a gas (see para. [0048] and [0049]) comprising at least one of nitrogen, argon, or chlorine, or a mixture thereof (see para. [0049]; one of ordinary skill in the art would appreciate that a high purity inert gas would comprise one of nitrogen or argon, as is well-known in the art);
(v) adding a grain refiner in the form of a TiB-containing master alloy, a B-containing master alloy, or an Al-B master alloy with a boron content up to about 0.1 wt.% B, to yield an alloy having a eutectic silicon phase (see para. [0049]; Al-B intermediate alloy with 0.001-0.1% B); 
(vi) refining and modifying the eutectic silicon phase by adding from about 0.002 to about 0.04 wt.% Sr in the form of an Al-Sr master alloy (see para. [0049]; disclosing Al-Sr intermediate alloy with 0.005-0.1% Sr); and 
(viii) carrying out an ageing heat treatment at a temperature from about 170 °C to about 200 °C for a time from about 2 h to about 8 h (see para. [0049]; heat treatment of 100-450C for 0.5-10h reads on the claimed ranges).


Further, Hirofumi discloses purifying the melt, but does not specifically disclose cleaning the alloy melt by adding about 25% Na2SiF6 and 75% C2Cl6 refining agents in an amount from about 0.01 to about 0.8 wt.%.
Wang discloses an invention for the production of a similar alloy, wherein the melt of 4004 aluminum alloy is degassed with high purity argon (see Pg. 104, section 1.1) to a hydrogen level as low as 2.08 ml/Kg (see Table 2, values before refining which refers to levels after degassing with Ar; 2.08ml/Kg is equivalent to 0.208 ml/Kg) and treated with 0.6wt% refining agent comprising 75% C2Cl6 and 25% Na2SiF6 (see Pg. 105, section 1.2) in order to further produce a hydrogen concentration as low as 0.72 ml/kg (see Table 2 values after refining; 0.72ml/Kg is equivalent to 0.072 ml/100g and reads on the claimed ranges – see Claims 1 and Claims 16), thus enabling improved tensile properties and plasticity of the aluminum alloy (see Abstract; see Pg. 106, Col. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have degassed the aluminum alloy melt with high purity argon and treated the aluminum alloy with 0.6wt% refining agent, wherein the refining agent comprises 75% C2Cl6 and 25% Na2SiF6, as taught by Wang, in order to reduce the dissolved hydrogen of the aluminum alloy to as low as 0.072ml/100g, as also taught by Wang, for the invention disclosed by Hirofumi. One would be motivated to do this in order to remove porosity in the casting, and subsequently improve the elasticity and tensile properties of the aluminum alloy (see teaching above, and Pg. 106, Col. 1, para. 1 of Wang).

Hirofumi and Wang are silent towards a solution heat treatment, and therefore do not disclose carrying out a solution heat treatment at a temperature from about 520 °C to about 545 °C for a time from about 2 h to about 12 h.
Matsuoka discloses a similar alloy (see Abstract) which is subjected to a solution heat treatment of 500-545C for 3 hours or more and aging at 140-200C for 3-20 hours (see para. [0026]; this aging treatment overlaps with the aging treatment of Hirofumi) in order to reduce partial segregation and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the solution heat treatment step of Matsuoka, wherein the alloy is heat treated from 500-545C for 3 or more hours prior to aging, for the alloy of Hirofumi. One would be motivated to do these treatments in order to homogenize the microstructure. It well-known in the art to do a solutionizing heat treatment prior to aging such that precipitation during aging occurs homogenously. Additionally one would be motivated to use these treatments in order improve mechanical properties such as strength, and improve corrosion resistance and chip breaking characteristics (see teaching above by Matsuoka).
A solutionizing treatment from 500-545C for 3 hours or more reads on the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 15, Hirofumi further discloses wherein the alloy of step (i) comprises: from about 8.5 to about 10.0 wt.% Si, from about 0.46 to about 0.65 wt.% Mg, from about 0.1 to about 0.15 wt.% Ti, less than about 0.15 wt.% Mn, from about 0.008 to about 0.02 wt.% Sr, from about 0.004 to about 0.04 wt.% B and other impurity elements of Cu, Fe, Zn, each at less than about 0.15 wt.% and the balance of Al and incidental impurities (see para. [0030]). The range “Ti-containing less than 0.1wt%” of Hirofumi reads on the claimed about 0.1wt% Ti. For example, Hirofumi teaches a range including 0.095wt% Ti which reads on ‘about 0.1wt% Ti’. Additionally, Hirofumi does not disclose Zn and one of ordinary skill in the art would appreciate than Zn is absent from the composition - i.e., 0% or an impurity of 0.05% or less.
While the elements of Cu and Fe are not described as impurities, the amounts of the elements read on the ranges claimed (less than about 0.15%), and therefore the limitations have been met. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 16, Hirofumi in view of Wang discloses wherein the dissolved hydrogen in step (iii) is reduced to a level of less than about 0.2 mL/100g alloy melt (see Table 2 of Wang, dissolved hydrogen as low as 0.72ml/Kg (equivalent to 0.072ml/100g); see rejection of Claim 14 above).

Regarding Claims 18, Hirofumi discloses wherein the grain refiner of step (v) has a B content from about 0.004 to about 0.04 wt.% (see para. [0049]; Al-B intermediate alloy with 0.001-0.1% B). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claims 19, Hirofumi discloses wherein in step (vi) the amount of Sr is from about 0.008 to about 0.02wt.% (see para. [0049]; disclosing Al-Sr intermediate alloy with 0.005-0.1% Sr). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 20, Hirofumi in view of Matsuoka disclose wherein the solution heat treatment of step (vii) is carried out at a temperature from about 535 °C to about 540 °C for a time from about 8 h to about 10 h (see para. [0026] and [0070] of Matsuoka; 500-545C for 3 or more hours reads on the claimed limitation). 
Additionally, it would be obvious to one of ordinary skill in the art to solution heat treat for as long as 8-10 hours to ensure time for the migration of elements into solution and thus the elimination of segregation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.



Regarding Claim 22, Hirofumi in view of Matsuoka discloses wherein the ageing heat treatment of step (viii) is carried out at a temperature from about 180 to about 190 °C from about 2 h to about 5 h (see para. [0049]; heat treatment of 100-450C for 0.5-10h reads on the claimed ranges; see also para. [0071] of Matsuoka disclosing aging at 140-200C for 3-20 hours).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hirofumi in view of Wang and Matsuoka, as applied to Claim 14 above, and further in view of Li (“Grain refinement of A356 alloy by Al–Ti–B–C master alloy and its effect on mechanical properties”).
	Regarding Claim 17, Hirofumi discloses the grain refiner to be an Al-B intermediate alloy comprising up to about 0.1wt% B, but does not disclose wherein the grain refiner includes up to about 3.5 wt.% Al3Ti3B or AlTi3B.
	Li discloses a similar invention wherein 0.2wt% of Al-3Ti-B-0.2C master alloy imparts improved grain refining characteristics and improves the mechanical properties such as UTS, yield strength and elongation of aluminum alloys (see Abstract). One of ordinary skill in the art would appreciate that Al-3Ti-B-0.2C master alloy reads on the claimed Al-Ti3-B alloy. An amount of 0.2wt% grain refiner reads on the claimed up to 3.5wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 0.2wt% of Al-3Ti-B-0.2C master alloy (AlTi3B) as the grain refiner, as taught by Li, for the invention disclosed by Hirofumi. One would be motivated to use this alloy in order to further improve grain refinement of the aluminum alloy, and to impart improved mechanical properties such as improved ultimate tensile strength, yield strength and elongation (see teaching above by Li).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichinose (US 5993576 A): discloses a similar alloy (see Abstract) which is subjected to a heat treatment of 480-540 C for at least 2 hours and up to 16 hours to disperse micro segregation and to dissolve precipitate elements (see Col. 7, lines 56-59), and also another heat treatment from 490-520C for 30mins-4hours prior to an age hardening in order to improve fatigue strength at high temperature, toughness, flexure strength, and strength and wear resistance (see Col. 8, lines 15-19). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735




/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735